NOTE: This order is _n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
DEL WEBB COMMUNITIES, INC.,
Plain,tiff-Appellee,
V. -
CHARLES LESLIE PARTINGTON (D01NG BUS1NEss
As M.C. M0.JAvE C0NsTRUcT10N) AND JOHN WILSON,
Defen,dants-Appello:nts,
AND
DOE INDIVIDUALS I-X, INCLUSIVE Al\lD ROE
ENTITIES I-X, INCLUSIVE, (
Defem:lants.
2011-1084
Appea1 from the United States District C0urt for the
Dist;rict of Nevada in case n0. 08-CV-0571, Judge Gl0ria
M. Navarr0.
ON MOTION
ORDER

DEL WEBB V. PARTINGTON 2
The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Ninth Circuit.
lt appears from Charles Leslie Partington et al.’s no-
tice of appeal in this unfair competition case that the
appellants were intending to seek review in the Ninth
Circuit. This court is a court of limited jurisdiction. 28
U.S.C. § 1295. Based only upon our review, it does not
appear that the district court's jurisdiction arose in whole
or in part under the laws governing this court's appellate
jurisdiction
Accordingly,
IT ls ORDERED THAT: -
Absent a response received by this court within 14
days of the date of filing of this order opposing transfer,
this appeal will be transferred to the United States Court
of Appeals for Ninth Circuit pursuant to 28 U.S._C. § l631.
FoR THE CoURT
 l 4  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Jennifer L. Braster, Esq.
l\/Iichael J. Nunez, Esq.
LED
S 19 U.S. 80UR'FfJF APPEALS FOR
THE FEDERAL C!RCU1T
UEC 14 2010
.lF\N |{3RBAL¥
Ci.ERK